DETAILED ACTION

		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Election/Restrictions
Applicant's election with traverse of Group I (cls. 1-11) and Species A (claims 1 and 6) in the reply filed on 5/3/2021 is acknowledged.  The traversal is on the ground(s) that the combination of D1 and D2 do not teach the claimed invention. This is not found persuasive because the argument hinges on amended limitations not present at the time of restriction. Further, the rejection below renders the argument moot as the rejection teaches the special technical feature.
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
an elastic member in claim 1;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

After reviewing the specification and drawings, the elastic member appears to be drawn to a spring or known equivalents.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation "the lead screw component" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 is rejected based on its dependency to claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagawa (CN 101080601A). 

Regarding claim 1, Nakagawa teaches an electronic expansion valve (see Description, pg. 1), comprising: 
a valve body component (90, Fig. 1) having a valve chamber (11, Fig. 1); 
a rotor component (72, Fig. 1, see page 3, paragraph 5)arranged in the valve chamber; 
a screw rod component configured to be driven by the rotor component to move in an axial direction of the valve body component (73, Fig. 1, see page 7, paragraph 5), wherein the screw rod component comprises a first support portion (23, Fig. 1, see page 6 paragraph 7); 
a movable connecting component (74, Fig. 1) comprising a second support portion (defined as the area around 28 in Fig. 1) and a first suspension portion (75, Fig. 1, see page 6, paragraph 7); 
a valve needle component (33 and 35, Fig. 1, page 6, paragraph 4) configured to adjust an opening degree of the electronic expansion valve (see page 6, paragraph 4) by moving away 
an elastic member (36, Fig. 1, see page 6, paragraph 10) arranged outside the movable connecting component (see Fig. 1), wherein one end of the elastic member is configured to abut against the movable connecting component (see Fig. 1), and another end of the elastic member is configured to abut against the valve needle component (see Fig. 1); and 
wherein the first support portion is configured to suspendingly support the first suspension portion (see Fig. 1), and the second support portion is configured to suspendingly support the second suspension 9182771.1Application No.: 16/478,1183 Docket No.: U1167.70195US00Reply to Restriction Requirement of March 9, 2021portion (see Fig. 1); 
a predetermined distance is provided between the lead screw component and the movable connecting component in the axial direction of the valve body component when the valve is fully opened (see Fig. 2, page 7, paragraph 10), 
during a time period from when the valve needle component closes the valve port portion to when the screw rod component moves in a valve closing direction by the predetermined distance, no elastic force for pushing the valve needle component toward the valve port portion is generated by the elastic member (page, 8, paragraph 3 which notes only frictional force is generated in a fully closed state); and 
in a case that a displacement amount of the screw rod component moving in the valve closing direction from a state that the valve needle component closes the valve port portion is greater than the predetermined distance, an elastic force for pushing the valve needle component toward the valve port portion is generated by the elastic member (see page 8, paragraphs 10 and 11, which note that there is a valve cut off where the spring 36 generates a force to counteract further pushing).
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, Nakagawa teaches the electronic expansion valve according to claim 1, wherein the valve needle component comprises a valve needle (33, Fig. 1), the valve needle comprises a main body portion (defined as the body of 33), a flow regulating portion and a rod portion (defined as the tip of 33 which is guided through 12 in Fig. 1), a first stepped portion (defined as the step indicated by 34 in Fig. 1) is formed between the main body portion and the rod portion (see Fig. 1).  
However, Nakagawa fails to teach: the end of the elastic member for abutting against the valve needle component is configured to abut against the first stepped portion; the valve needle component further comprises a second clamping member, the second clamping member is arranged on a periphery of the rod portion, and the second clamping member is provided with the second suspension portion.  In the Examiner’s opinion, the structural requirements of claim 6 that are not taught by Nakagawa would not be obvious to modify, and would render a potential combination as impermissible hindsight. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAEL N BABAA/            Examiner, Art Unit 3763                                                                                                                                                                                         

/ELIZABETH J MARTIN/            Primary Examiner, Art Unit 3763